I am unable to concur in the judgment of the court.
The plaintiff was permitted to state that the writing came into the hands of her daughter, a little child, and to describe the daughter's fear. "She came with tears in her eyes, and hung to me," and said, "Ma, you are not crazy, tell me you are not crazy; I shall be afraid of you if you are crazy." The child was appeased, but later became agitated again. She was afraid to sleep in the mother's room, and begged to be sent away to her father. "Ma, are you really crazy, I am afraid to sleep here with you alone, the children tell me you are not right, I saw this in the paper. Could you tell me it was not so?"
I find no error in the ruling. The plaintiff was free to show that she was feared and shunned by friends. The aversion and fear did not cease to be a consequence of the libel when felt by her own child. There was no way of proving those emotions except by the words and conduct of the child herself. The words were not hearsay. They were part of the res gestœ, and admissible as verbal acts (Cyrowski v. Polish Am. Pub. Co., 196 Mich. 648,655; Weston v. Barnicoat, 175 Mass. 454, 456; Hubbard v.Allyn, 200 Mass. 166, 174; Hine v. N.Y. El. R.R. Co.,149 N.Y. 154, 162). Repulsion due to fear, if awakened by the libel, may be proved just as much as *Page 462 
repulsion due to scorn. This child would not sleep with her mother, and begged to be sent away and allowed to join the father. One finds it hard to know how shrinking and aversion are capable of proof, if they are not proved by these entreaties.
It is said that in accepting such testimony we permit the mother to recover, not merely for her own pain of mind resulting from the libel and from its effect upon her own good name, but also for the aggravation of pain of mind that may have come from witnessing the pain of others who were dear to her. I shall assume, though it is unnecessary to decide, that the testimony would have been inadmissible if directed to that end alone (Dennison v. Daily News Pub. Co., 82 Neb. 675; contra, Ott
v. Murphy, 160 Ia. 730; Cahill v. Murphy, 94 Cal. 29; andcf. Enos v. Enos, 135 N.Y. 609, 612; Garrison v. SunPrinting  Pub. Assn., 207 N.Y. 1). The assumption does not condemn the ruling, for other ends were served. The daughter's fear was not proved because the sentiment of fear is painful, and surely not for that reason to the exclusion of any other. The daughter's fear was proved because fear is a token of aversion. The injury to the mother was not merely that she was unhappy in the child's unhappiness. The injury to the mother was that she was unhappy in the child's estrangement. One sentiment is not the less provable because it coalesces with another. The pain of isolation remains, though the pain of sympathy is with it.
We are told that the evidence, though competent, must be treated as if incompetent because the court misnamed, or did not accurately name, the emotion to be proved. Slight and subtle was the misnomer, if there was any. We are asked to decide the case on the assumption that the subtlety did not escape a discriminating jury, but to an extent controlled the verdict. Fear is a phase or symptom of distress. Pain of mind, though induced by terror, remains pain, and nothing *Page 463 
else. It would be a narrow ruling that would reverse this judgment because the trial judge in deciding to admit the evidence, spoke of the child's emotion as distress, and failed to characterize it as fear. The rights of litigants do not depend upon adherence to these verbal niceties in the heat and fervor of a trial. We review the ruling, not the comment.
A closer question is involved in other statements of the child, made at the same time, as part of the same transaction. In pleading to go to the father, she said: "Mama, when I go in the park the nurses say, you must not play with this little girl, her mother is crazy."
The plea was a revelation of shrinking and of fear. Words that reveal the emotion of the speaker are not to be excluded because coupled with them, too closely to be disentangled, is a description of the conduct or feelings of another. "Generally speaking, admissible evidence is not made inadmissible by carrying with it some collateral fact disadvantageous to the other side, which of itself could not be put in proof" (Weston
v. Barnicoat, 175 Mass. 454, 456). Good and bad were inseparably commingled here. The same words that told of ostracism suffered told also of fear aroused. The mother, when questioned by the frightened child, denied that she was insane. The child's belief to the contrary was not dispelled by the denial. She revealed the belief and its persistence in quoting the nurse's statement that she had a crazy mother, and in begging to be allowed to go. What she said was not evidence of the truth of the incident described. What she said was evidence of the persistence of a state of mind. It was part of a single narrative of agitation and alarm. There was a remedy against misconception by the jury, but the defendant did not seek it. The remedy was to be found in instructions that would assign to the statement its appropriate significance, and limit its effect accordingly. No such instructions were requested. The ruling was *Page 464 
on a motion to strike out the statement altogether. We may say of the ruling that it touches the borderland of error. I think it does not cross the line.
There is no need to dwell, however, upon possible excesses in the form of the narrative as distinguished from the substance. The judgment about to be announced does not limit itself to the correction of such excesses, if they exist. It condemns the narrative as a whole, utterly and sweepingly. It says in effect that a mother held up to an infant child as insane, may not prove in aggravation of her damage that the child exhibited fear and repulsion when informed of the insanity. It does not place the conclusion upon any defect of pleading. Defects of pleading, if they existed, are conceded to have been waived. It goes down to the bedrock of substance, and founds its conclusion there. The result is a restriction of liability for the consequences of defamatory writings to which I am unable to assent.
I find it unnecessary to consider minor rulings assigned as error in the majority opinion. It is enough to say that some appear to me to be correct; that others are not challenged by objection and exception; and that still others, if erroneous, are so unsubstantial, when read in the light of the whole record, that they cannot reasonably be regarded as affecting the result.
The judgment should be affirmed with costs.
POUND, McLAUGHLIN and ANDREWS, JJ., concur with HISCOCK, Ch. J.; HOGAN and CRANE, JJ., concur with CARDOZO, J.
Judgments reversed, etc. *Page 465